
	

113 HR 870 IH: Humphrey-Hawkins 21st Century Full Employment and Training Act of 2013
U.S. House of Representatives
2013-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 870
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2013
			Mr. Conyers (for
			 himself, Ms. Chu,
			 Mr. Clay, Mr. McDermott, Mr.
			 Danny K. Davis of Illinois, Mr.
			 Ellison, Ms. Brown of
			 Florida, Mr. Cummings,
			 Ms. Edwards,
			 Ms. Eddie Bernice Johnson of Texas,
			 Ms. Lee of California,
			 Mr. Grijalva,
			 Mr. Hastings of Florida,
			 Mr. Holt, Mr. Cohen, and Ms.
			 Fudge) introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the National Full Employment Trust Fund to
		  create employment opportunities for the unemployed.
	
	
		1.Short titleThis Act shall be cited as the
			 Humphrey-Hawkins 21st Century Full
			 Employment and Training Act of 2013.
		2.DefinitionsIn this Act the following definitions
			 apply:
			(1)Indian
			 tribeThe term Indian
			 tribe has the meaning given such term in section 102(17) of the Housing
			 and Community Development Act (42 U.S.C. 5302(17)).
			(2)SecretaryThe
			 term Secretary means the Secretary of Labor.
			(3)Small
			 businessThe term small
			 business has the meaning given the term small business
			 concern under section 3 of the Small Business Act (15 U.S.C.
			 632).
			(4)StateThe term State has the meaning
			 given such term in section 102(2) of the Housing and Community Development Act
			 (42 U.S.C. 5302(2)).
			(5)Trust
			 fundThe term Trust
			 Fund refers to the Full Employment Trust Fund established under section
			 3.
			(6)Unit of general
			 local governmentThe term
			 unit of general local government has the meaning given such term
			 in section 102(1) of the Housing and Community Development Act (42 U.S.C.
			 5302(1)).
			(7)Urban
			 countyThe term urban
			 county has the meaning given such term in section 102(6) of the Housing
			 and Community Development Act (42 U.S.C. 5302(6)).
			3.Establishment Of
			 Full Employment National Trust Fund
			(a)In
			 generalThe Secretary shall
			 establish a Full Employment National Trust Fund (in this Act referred to as the
			 Trust Fund) for the purposes of—
				(1)providing funding for the Employment
			 Opportunity Grants established in section 4; and
				(2)issuing funds to the Secretary to fund the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.).
				(b)Financing the
			 Trust FundSubject to the
			 availability of appropriations for this purpose, the Secretary of the Treasury
			 shall annually make available to the Secretary of Labor for deposit into the
			 Trust Fund an amount equal to the amount collected for that year through the
			 tax described in section 4475 of the Internal Revenue Code of 1986, as added by
			 section 7.
			(c)Separate Trust
			 Fund AccountsThe Trust Fund
			 shall consist of 2 separate accounts as follows:
				(1)One account shall
			 consist of 67 percent of the funds made available for deposit under subsection
			 (b) and shall be for the Employment Opportunity Grants established in section
			 4.
				(2)The other account shall consist of 33
			 percent of the funds made available for deposit under subsection (b) and shall
			 be available to the Secretary to fund programs under the Workforce Investment
			 Act of 1998 (29 U.S.C. 2801 et seq.).
				(d)Web
			 SiteThe Secretary shall establish an Internet Web site to serve
			 as an information clearinghouse for job training and employment opportunities
			 funded by the Trust Fund.
			(e)Training
			 stipendThe Secretary shall promulgate regulations to encourage
			 entities that receive funds under programs under the Workforce Investment Act
			 of 1998 (20 U.S.C. 2801 et seq.) that are funded by the account described in
			 subsection (c)(2) to, whenever possible, establish a training stipend for
			 individuals who participate in such programs.
			4.Employment
			 opportunity grants to States, local government, and Indian tribes
			(a)Employment
			 grants contingent on level of unemploymentSubject to the
			 availability of funds in the Trust Fund for activities under this section, if,
			 at the beginning of a fiscal year, the economy is not at a level of full
			 employment, as determined by the Chairman of the Federal Reserve Board, the
			 Secretary shall make grants for such fiscal year, in amounts totaling 90
			 percent of such funds available, to States, units of general local government,
			 and Indian tribes to carry out activities in accordance with this
			 section.
			(b)PurposeGrants
			 made under this section shall be for creating employment opportunities for
			 unemployed and underemployed residents of distressed communities in activities
			 designed to address community needs and reduce disparities in health, housing,
			 education, job readiness, and public infrastructure that have impeded these
			 communities from realizing their full economic potential.
			(c)Use of
			 fundsA recipient of a grant under this section shall use the
			 grant for the following purposes:
				(1)During the initial
			 9-month period in which grants are made under this section, each grant shall be
			 used only to fund the following types of fast-track job placements:
					(A)The painting and
			 repair of schools, community centers, and libraries.
					(B)The restoration
			 and revitalization of abandoned and vacant properties to alleviate blight in
			 distressed and foreclosure-affected areas of a unit of general local
			 government.
					(C)The expansion of
			 emergency food programs to reduce hunger and promote family stability.
					(D)The augmentation
			 of staffing in Head Start, child care, and other early childhood education
			 programs to promote school readiness and early literacy.
					(E)The renovation and
			 enhancement of maintenance of parks, playgrounds, and other public
			 spaces.
					(2)Following the 9-month period described in
			 paragraph (1), a recipient of a grant may use the remaining amount of the grant
			 to assist public entities, nonprofit community-based organizations,
			 public-private partnerships, or small businesses to create opportunities for
			 employment in the following areas:
					(A)Construction,
			 re-construction, rehabilitation, and site improvements of residences or public
			 facilities, including improvements in the energy efficiency or environmental
			 quality of such public facilities or residences.
					(B)Provision of human
			 services, including child care services, health care services, education, or
			 recreational programs.
					(C)The remediation
			 and demolition of vacant and abandoned properties to eliminate blight.
					(D)Programs that
			 provide disadvantaged youth with opportunities for employment, education,
			 leadership development, entrepreneurial skills development, and
			 training.
					(3)Providing
			 supplemental labor for existing federally or State-funded infrastructure
			 projects.
				(4)Providing
			 supplemental labor for existing federally or State-funded projects aimed at
			 expanding access to broadband or wireless Internet service.
				(d)Consultation
			 requiredEach grant recipient
			 shall consult with community leaders, including labor organizations, nonprofit
			 community-based organizations, local government officials, and local residents
			 to—
				(1)assess the needs
			 of the community served by the grant recipient;
				(2)determine sectors
			 of the local economy that are in need of employees;
				(3)make
			 recommendations for new employment opportunities in the areas described in
			 paragraph (3); and
				(4)assess the
			 effectiveness of job placements made under paragraph (1).
				(e)ConditionsAs
			 a condition of receiving a grant under this section, a grant recipient
			 shall—
				(1)agree to comply
			 with the nondiscrimination policy set forth under section 109 of the Housing
			 and Community Development Act of 1974 (42 U.S.C. 5309);
				(2)allocate not less
			 than 80 percent of the funding allocated to each project funded under the grant
			 to wages, benefits, and support services, including child care services, for
			 individuals employed on such project;
				(3)ensure that
			 employment on any project funded under the grant is carried out in accordance
			 with subsection (c);
				(4)institute an
			 outreach program with community organizations and service providers in
			 low-income communities to provide information about placements funded under the
			 grant to individuals suited to perform community infrastructure work;
			 and
				(5)ensure that not
			 less than 35 percent of individuals employed under the grant are individuals
			 described in paragraph (4)(B) of subsection (f).
				(f)Employment
			 describedEmployment funded under this section shall meet the
			 following specifications:
				(1)Any employer that
			 employs an individual whose employment is funded under the grant shall—
					(A)employ such
			 individual for not less than 12 months;
					(B)employ such
			 individual for not less than 30 hours per week;
					(C)comply with
			 responsible contractor standards, as determined by the relevant official in the
			 unit of local general government;
					(D)provide
			 compensation to such individual equal to that which is paid to employees who
			 have been employed to perform similar work prior to the date such individual
			 was hired; and
					(E)if such employment
			 is in construction, provide compensation to any laborer or mechanic employed
			 under the grant at rates not less than those prevailing on similar construction
			 in the locality as determined by the Secretary of Labor in accordance with
			 subchapter IV of chapter 31 of title 40, United States Code.
					(2)No individual
			 whose employment is funded under the grant may work for an employer at which a
			 collective bargaining agreement is in effect covering the same or similar work,
			 unless—
					(A)the consent of the
			 union at such employer is obtained; and
					(B)negotiations have
			 taken place between such union and the employer as to the terms and conditions
			 of such employment.
					(3)An individual
			 whose employment is funded under this Act may not displace other employees
			 whose employment is not funded under this Act. A grant recipient under this Act
			 may not hire an employee or employees with funds under this Act for any
			 employment which the grant recipient would otherwise hire an employee who has
			 been furloughed.
				(4)An individual
			 whose employment is funded under this Act shall be—
					(A)unemployed for not
			 less than 26 weeks prior to the receipt of the grant, as verified by the State
			 or local department of labor, department of welfare, or similar office charged
			 with maintaining records of unemployment; or
					(B)unemployed for not
			 less than 30 days prior to the receipt of the grant and be a low-income
			 individual who is a member of a targeted group (as defined by section 51(d) of
			 the Internal Revenue Code of 1986) as verified by the State or local department
			 of labor, department of welfare, or similar office charged with maintaining
			 records of unemployment.
					For purposes
			 of subparagraph (B), the hiring date (as defined in section 51(d)(11) of such
			 Code) shall be the hiring date by an employer who receives a grant pursuant to
			 this section.(g)Award of
			 Grants
				(1)Selection
			 criteriaIn selecting a project to receive funding for employing
			 the individuals described in subsection (f)(4), a grant recipient shall
			 consider—
					(A)the input of all
			 participants in a proposed project, including labor organizations, community
			 organizations, and employers;
					(B)the needs of the
			 community intended to benefit from such project;
					(C)the long-term
			 goals and short-term objectives to address such needs; and
					(D)any
			 recommendations for programs and activities developed to meet such
			 needs.
					(2)Priority given
			 to certain projectsA grant recipient under this section shall
			 give priority to projects that—
					(A)serve areas with
			 the greatest level of economic need, determined for each such area by—
						(i)the
			 unemployment rate;
						(ii)the
			 rate of poverty;
						(iii)the number of
			 census tracts with concentrated poverty;
						(iv)the
			 lowest median income;
						(v)the
			 percentage of vacant and abandoned properties;
						(vi)the
			 percentage of home foreclosures; and
						(vii)the indicators
			 of poor resident health, including high rates of chronic disease, infant
			 mortality, and life expectancy;
						(B)integrate
			 education and job skills training, including basic skills instruction and
			 secondary education services;
					(C)coordinate to the
			 maximum extent feasible with pre-apprenticeship and apprenticeship programs;
			 and
					(D)provide jobs in
			 sectors where job growth is most likely, as determined by the Secretary, and in
			 which career advancement opportunities exist to maximize long-term, sustainable
			 employment for individuals after employment funded under this Act ends.
					(h)Allocation of
			 Grants
				(1)Grants for
			 Indian tribes and deposits into discretionary fundNot more than
			 5 percent of the funds available in the Trust Fund for activities under this
			 section for any fiscal year shall be reserved for grants to Indian tribes and
			 for deposit into a discretionary fund established by the Secretary for national
			 demonstration projects and multi-jurisdictional projects.
				(2)Grants to
			 statesNot more than 30
			 percent of the funds available in the Trust Fund for activities under this
			 section for any fiscal year shall be allocated to States to distribute to units
			 of general local government that do not qualify for funds under paragraph
			 (3).
				(3)Grants to units
			 of general local governmentGrant funds that are not reserved
			 under paragraphs (1) and (2) shall be allocated to metropolitan cities and
			 urban counties using the formula under section 106(b) of the Housing and
			 Community Development Act of 1974 (42 U.S.C. 5306(b)).
				(i)Reports
				(1)Reports by grant
			 recipientsNot later than 90 days after the last day of each
			 fiscal year in which assistance under this section is furnished, a recipient of
			 a grant under this section shall submit to the Secretary a report containing
			 the following:
					(A)A description of
			 the progress made in accomplishing the objectives of this chapter.
					(B)A summary of the
			 use of the grant during the preceding fiscal year.
					(C)For units of
			 general local government, a listing of each entity receiving funds and the
			 amount of such grants, as well as a brief summary of the projects funded for
			 each such unit, the extent of financial participation by other public or
			 private entities, and the impact on employment and economic activity of such
			 projects during the previous fiscal year.
					(D)For States, a
			 listing of each unit of general local government receiving funds and the amount
			 of such grants, as well as a brief summary of the projects funded for each such
			 unit, the extent of financial participation by other public or private
			 entities, and the impact on employment and economic activity of such projects
			 during the previous fiscal year.
					(E)The amount of
			 money received and expended during the fiscal year.
					(F)The number of
			 individuals assisted under the grant whose household income is low-income, very
			 low-income, or extremely low-income (as such terms are used for purposes of the
			 Housing Act of 1937 and the regulations thereunder (42 U.S.C. 1437 et
			 seq.)).
					(G)The amount
			 expended on administrative costs during the fiscal year.
					(2)Report to
			 CongressAt least once every 6 months, the Secretary shall submit
			 to Congress a report on the use of grants awarded under this section and any
			 progress in job creation.
				5.National
			 Employment Conference
			(a)In
			 generalThe Secretary shall
			 convene a national employment conference not later than 1 year after the date
			 of enactment of this Act, to bring together leaders of small, medium, and large
			 businesses, labor, government, and all other interested parties.
			(b)SubjectThe
			 subject of the conference shall be employment, with particular attention to
			 structural unemployment and the plight of disadvantaged youth. The conference
			 shall also focus on issues such as adequate and effective incentives for
			 employers to hire the long-term unemployed.
			6.Inclusion of
			 minority-serving, community-based organizations in WIA State and local
			 workforce investment Boards
			(a)State
			 BoardsSection
			 111(b)(1)(C)(v) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2821(b)(1)(C)(v)) is amended by inserting before the semicolon
			 (including not less than 25 percent of the chief executive officers of
			 minority-serving, community-based organizations).
			(b)Local
			 BoardsSection
			 117(b)(2)(A)(iv) of such Act (29 U.S.C. 2832(b)(2)(A)(iv)) is amended by
			 inserting , and not less than 25 percent of the chief executive officers
			 of minority-serving, community-based organizations after
			 present.
			7.Tax on securities
			 transactions
			(a)In
			 generalChapter 36 of the
			 Internal Revenue Code of 1986 is amended by inserting after subchapter B the
			 following new subchapter:
				
					CTax on securities
				transactions
						
							Sec. 4475. Tax on securities transactions.
						
						4475.Tax on
				securities transactions
							(a)Imposition of
				taxThere is hereby imposed a
				tax on each covered securities transaction an amount equal to 0.25 percent of
				the value of the security involved in such transaction.
							(b)By whom
				paidThe tax imposed by this section shall be paid by the trading
				facility on which the transaction occurs.
							(c)Covered
				securities transactionThe term covered securities
				transaction means—
								(1)any transaction to which subsection (b),
				(c), or (d) of section 31 of the Securities Exchange Act of 1934 applies,
				and
								(2)any transaction subject to the exclusive
				jurisdiction of the Commodity Futures Trading Commission.
								(d)AdministrationThe
				Secretary shall carry out this section in consultation with the Securities and
				Exchange Commission and the Commodity Futures Trading
				Commission.
							.
			(b)Clerical
			 amendmentThe table of subchapters for chapter 36 of such Code is
			 amended by inserting after the item relating to subchapter B the following new
			 item:
				
					
						Subchapter C. Tax on securities
				transactions.
					
					.
			(c)Effective
			 dateThe amendments made by this subsection shall apply to sales
			 occurring more than 30 days after the date of the enactment of this Act.
			
